DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen Huang on 3/17/2022.
Please amend claim 1 as following,
A semiconductor structure comprising: a semiconductor substrate including a substrate semiconductor layer having a first planar surface and a second planar surface that is parallel to the first planar surface and containing a trench that extends from the second planar surface toward the first planar surface, wherein a first single crystalline semiconductor material of the substrate semiconductor layer has a  vertical or tapered surface with a first root-mean-square surface roughness greater than 0.5 nm at a sidewall of the trench; a single crystalline semiconductor liner including a second single crystalline semiconductor material containing a vertically-extending portion that has a first side surface that contacts the vertical or tapered surface on a first side and a second side surface with a second root-mean-square surface roughness less than 0.5 nm; and at least one dielectric metal oxide liner located on the second side surface of the single crystalline semiconductor liner.

Please cancel claims 14-20.

Allowable Subject Matter
Claims 1-13,21-27 are allowed.


The following is the reason for allowance of claim 6, pertinent arts do not alone or in combination disclose: wherein a first single crystalline semiconductor material of the substrate semiconductor layer has a vertical or tapered surface with a first root-mean-square surface roughness greater than 0.5 nm at a sidewall of a trench of the plurality of trenches; a single crystalline semiconductor liner including a second single crystalline semiconductor material containing a vertically-extending portion that has a first side surface that contacts the vertical or tapered surface on a first side and a second side surface with a second root-mean-square surface roughness less than 0.5 nm; and at least one dielectric metal oxide liner located on the second side surface of the single crystalline semiconductor liner.

The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose: a vertical or tapered surface with a first root-mean-square surface roughness greater than 0.5 nm at a sidewall of a trench of the plurality of trenches; a single crystalline semiconductor liner including a second single crystalline semiconductor material containing a vertically-extending portion that has a first side surface that contacts the vertical or tapered surface on a first side and a second side surface with a second root-mean-square 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon et al (US Patent No. 8354675), Mei (US Patent No. 6495411), Fang et al (US Pub No. 20190181174), Chang et al (US Pub No. 20120086064), Kundalgurki (US Pub No. 20060014343), Adusumilli (US Patent No. 10090287).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ALI NARAGHI/Examiner, Art Unit 2895